IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0388
                                   Filed July 3, 2019


IN THE INTEREST OF M.D.,
Minor Child,

R.V., Father,
       Appellant.
________________________________________________________________


         Appeal from the Iowa District Court for Polk County, Romonda Belcher,

District Associate Judge.



         The father appeals a dispositional order in a child-in-need-of-assistance

proceeding. AFFIRMED.



         Magdelena Reese of Cooper, Goedicke, Reimer & Reese, P.C., Des

Moines, (until withdrawal) and Cole J. Mayer of Macro & Kozlowski, LLP, West

Des Moines, for appellant father.

         Thomas J. Miller, Attorney General, and Mary A. Triick, Assistant Attorney

General, for appellee State.

         Kimberly A. Graham, Indianola, attorney and guardian ad litem for minor

child.



         Considered by Mullins, P.J., Bower, J., and Vogel, S.J.*

         *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2019).
                                          2


MULLINS, Presiding Judge.

         The child in interest came to the attention of the Iowa Department of Human

Services (DHS) when he was born prematurely in September 2018 and tested

positive for methamphetamine, THC, opioids, and barbiturates. In October, the

State filed a child-in-need-of-assistance (CINA) petition noting concerns for the

mother’s mental health, substance abuse, and prior involvement with DHS, as well

as the father’s history of substance abuse and criminal activity. Due to withdrawal

symptoms, the child had to be hospitalized for an extended period of time. Upon

the child’s discharge, the mother was living at House of Mercy and the child began

residing with her there. In November, the juvenile court adjudicated the child to be

a CINA and ordered that the child remain with the mother, under DHS supervision,

so long as she continued to reside at House of Mercy. In December, the State

moved for modification of placement to the maternal grandmother, citing the

mother’s decision to leave House of Mercy. The father joined the State’s motion

but objected to placement with the maternal grandmother and instead requested

placement with him or the paternal grandmother. Following a hearing, the juvenile

court granted the State’s motion and placed the child with the maternal

grandmother, under DHS supervision, pending further hearing. The court ordered

the matter to be reconsidered at the time of the subsequent dispositional hearing.

         The dispositional hearing was held in February 2019. At the hearing, the

State recommended that the child be returned to the mother, noting she had been

living with the child and maternal grandmother and “things have continued to go

well.”    The child’s attorney and guardian ad litem joined in the State’s

recommendation. The father generally testified his primary concerns with the child
                                           3


being placed with the mother related to her checkered past and his inability to have

consistent visitation with and help raise the child.

       In its dispositional order, the court ordered that the child be returned to the

mother subject to DHS supervision, so long as she continues to reside with the

maternal grandmother, determining such disposition to be the least restrictive

alternative under the circumstances. The court based its decision on the following:

       The mother successfully completed intensive outpatient treatment on
       February 25, 2019. She ha[s] provided negative drug screens and
       continue[s] to engage in continuing care to address her substance
       abuse and mental health disorders. She is actively engaged in
       Recovery Court/Project Iowa programming. She is engaged in NA
       and with a parent partner and seeking a sponsor. The mother has
       been residing with her mother where the child has been residing, and
       there ha[ve] not been any safety concerns. The mother has
       demonstrated an ability to meet the child’s needs.

The court also ordered that the father be provided additional visitation with the child

and that such visits transition to semi-supervised and unsupervised upon the

father’s compliance with services and absent safety concerns.

       The father now appeals, challenging the court’s denial of his request for

modification of placement and placing the child with the mother. On appeal, he

requests that we place the child in his care or, alternatively, with the child’s paternal

grandmother. Following a dispositional hearing, “the court shall make the least

restrictive disposition appropriate considering all the circumstances of the case.”

Iowa Code § 232.99(4) (2018).

       Upon our de novo review and in consideration of the best interests of the

child, see In re L.H., 904 N.W.2d 145, 149 (Iowa 2017), we conclude the court’s

determination that placement with the mother is the least restrictive alternative is
                                       4

supported by clear and convincing evidence. See In re S.R.A., 440 N.W.2d 619,

620–21 (Iowa Ct. App. 1989). We affirm the dispositional order.

      AFFIRMED.